EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 12/30/2020 with Applicant’s Patent Agent Mr. Changhoi Koo. An e-mail with the amendment was received from Mr. Changhoi Koo on 01/04/2021 (attachment enclosed). 
	The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
	

1. (Currently Amended) A method of a transmitter for selecting a transmission beam in a wireless communication system, the method comprising:
 configuring two or more beam pairs a plurality of transit beams and a plurality of receive beams, wherein the plurality of transit beams is beam-formed from the transmitter to a receiver, and the plurality of receive beams is beam-formed to receive data at the receiver, the transmitter including transmission array antennas and the receiver including reception array antennas 
the beam[[s]] pairs for transmitting data based on service requirements of the data, wherein the mode comprises a spatial multiplexing (SM) mode or a diversity mode (DM); 
determining a number of transmit beams based on the determined number of the beam pairs; and
transmitting the data via the determined number of transmit beams using the determined mode, 
wherein each of the beam pairs is determined between a transmit beam and a receive beam , and
wherein each beam pair is determined individually for each transmission array antenna, 	wherein the service requirements of the data comprises conditions as to whether the data is serviced in real-time, a size of data, and a minimum guaranteed transmission rate, when a number of types of data service is greater than or equal to two, allocating one or more paired transmit beams beam pairs according to the types of data services; and
 wherein, the types of data services  are priorities.


re-setting the beam pairs when a transmit beam reset is required while the data is transmitted.

3. (Canceled) 

4. (Canceled) 

5. (Currently Amended) The method of claim 4, wherein determining the number of the beam pairs comprises allocating the beam pairs so that every data of individual types of services satisfies service requirements.

6. (Currently Amended) The method of claim 5, further comprising:
when a pair that has not been allocated for transmitting the data exists, checking whether the DM is set; and
when the DM is set, allocating a pair that has not been allocated to a diversity antenna, according to an order of priority of types of services. 

7. (Previously Presented) The method of claim 6, further comprising:


8. (Currently Amended) The method of claim 1, further comprising:
when two or more beam pairs are allocated to transmit one type of service data, setting the allocated two or more beam pairs 

9. (Currently Amended) A transmitter using a number of antennas in a wireless communication system, the transmitter comprising:
two or more transmission array antennas, each of the transmission array antenna capable of beamforming in a number of directions;
radio frequency (RF) processors configured to transmit data to the two or more transmission array antennas;
baseband processors configured to code data of a baseband for transmission and outputting the RF processors;
 [[an]] a medium access control (MAC) 
a controller configured to: 
configure two or more beam pairs a plurality of transit beams and a plurality of receive beams, wherein the plurality of transit beams is beam-formed from the transmitter to a receiver, and the plurality of receive beams is beam-formed to receive data at the receiver, the transmitter including transmission array antennas and the receiver including reception array antennas 
determine, by the transmitter, a mode and a number of beam pairs for transmitting the data based on [[a]] service requirements of the data, wherein the mode comprises a spatial multiplexing (SM) mode or a diversity mode (DM);
determine a number of transmit beams based on the determined number of the beam pairs; and 
transmit the data via the determined number of transmit beams using the determined mode, 
wherein each of the beam pairs is determined between a transmit beam and a receive beam , 
wherein each beam pair is determined individually for each transmission array antenna,  
wherein the service requirements of the data comprises conditions as to whether the data is serviced in real-time, a size of data, and a minimum guaranteed transmission rate, when a number of types of data service is greater than or equal to two, allocating one or more paired transmit beams beam pairs according to the types of data services; and
wherein the types of date services are priorities.

10. (Currently Amended) The transmitter of claim 9, wherein the controller resets, if a transmit beam reset is required while the data is transmitted, the beam pairs. 

11. (Canceled) 

12. (Canceled) 

13. (Currently Amended) The transmitter of claim 12, wherein the controller is further configured to allocate[[s]], when determining the pairs, the beam pairs so that every data of individual types of services satisfies service requirements.

14. (Currently Amended) The transmitter of claim 13, wherein the controller is further configured to: 
check[[s]] whether the DM is set when a pair that has not been allocated for transmitting the data exists; and 
allocate[[s]], when the DM is set, a 

15. (Currently Amended) The transmitter of claim 13, wherein, when the DM is not set, the controller is configured to turn[[s]] off a transmission array antenna that has not been allocated.

16. (Currently Amended) The transmitter of claim 9, wherein, when two or more beam pairs are allocated to transmit one type of service data, the controller is further configured to set[[s]] the allocated two or more beam pairs 





Reasons for Allowance

The claims 1-2, 5-10 and 13-16 are allowed. The following is an examiner's statement of reasons for allowance:
 	None of the prior arts of record (PTO 892) individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claims 1 and 9, where, include: 
wherein each beam pair is determined individually for each transmission array antenna, 	
wherein the service requirements of the data comprises conditions as to whether the data is serviced in real-time, a size of data, and a minimum guaranteed transmission rate, when a number of types of data service is greater than or equal to two, allocating one or more paired transmit beams beam pairs according to the types of data services; and 
wherein, the types of data services  are priorities..   
	The closest prior art of record (Seki et al. (US-2007/0243831-A1), “Wireless Communication System”; Luo et al (US-2011/0268049-A1), “Apparatus And Method For Random Access Signaling In A Wireless Communication System” and Zhang et al (US-2014/0093012-A1), “Method And Apparatus For Transmitting Data In Multiple-Antenna System”); 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461